Exhibit 10.11
 


 




[image0.jpg]
Loan Agreement
 
 
 
Date of Agreement: October 29, 2014

 


Principal Amount:
$1,612,981.00
Account Number:
25-0001103705



Introduction. This Agreement dated and effective as of October 29, 2014, is
entered into between LIFELOC TECHNOLOGIES, INC. (the "Borrower") and Bank of
America, N.A. (the "Bank"). The Borrower agrees to the following terms and
conditions:


1.    LOAN


1.1  Loan Amount. The Bank agrees to provide a term loan to the Borrower in the
amount of One Million Six Hundred Twelve Thousand Nine Hundred Eighty-One and
00/100 Dollars ($1,612,981.00) (the "Commitment").


1.2  Availability Period. The loan is available in one disbursement from the
Bank on the date of this Agreement.


1.3  Interest Rate. The interest rate is 4.45% per year.


1.4  Repayment Terms. The Borrower will repay principal and interest in equal
combined installments of Eight Thousand Nine Hundred Seventy-Eight and 06/100
Dollars ($8,978.06) beginning on November 29, 2014, and on the Last day of each
month thereafter, and ending on October 29, 2024 (the "Repayment Period"). In
any event, on the last day of the Repayment Period, the Borrower will repay the
remaining principal balance plus any interest then due. Each installment, when
paid, will be applied first to the payment of interest accrued. The balance of
each installment will be applied to the repayment of principal.


1.5  Prepayments.



(a) The Borrower may prepay the credit in full or in part at any time. The
prepayment will be applied to the most remote payment of principal due under
this Agreement.




(b) Each prepayment, whether voluntary, by reason of acceleration or otherwise,
will be accompanied by the amount of accrued interest on the amount prepaid,
and, if the prepayment is made during a Fixed Interest Rate Period, the
prepayment fee described below.




(c) The prepayment fee is intended to compensate the Bank for the funding costs
of the prepaid credit, if any. The prepayment fee will be determined by
calculating the funding costs incurred by the Bank, based on the cost of funds
at the time the interest rate was fixed, and subtracting the interest income
which can be earned by the Bank by reinvesting the prepaid funds at the
Reinvestment Rate. The calculation is defined more fully below.




(d) The "Fixed Interest Rate Period" is the period during which the interest
rate in effect at the time of the prepayment does not change. If the Fixed
Interest Rate Period does not extend for the entire remaining life of the
credit, then the following rules will apply:




(i) For any portion of the prepaid principal for which the scheduled payment
date is after the end of the Fixed Interest Rate Period, the prepayment fee for
that portion shall be calculated based only on the period through the end of the
Fixed Interest Rate Period, as described below.




(ii)
If a prepayment is made on a date on which the interest rate resets, then there
will be no prepayment fee.




(e) The prepayment fee calculation is made separately for each Prepaid
Installment. A "Prepaid Installment" is the amount of the prepaid principal that
would have been due on a particular scheduled payment date (the "Scheduled
Payment Date"). However, as explained in the preceding paragraph, all amounts of
the credit which would have been paid after the end of the Fixed Interest Rate
Period shall be considered a single Prepaid Installment with a Scheduled Payment
Date (for the purposes of this calculation) equal to the last day of the Fixed
Interest Rate Period.



 
1

--------------------------------------------------------------------------------

 



(f)
The prepayment fee for a particular Prepaid Installment will be calculated as
follows:




(i) Calculate the monthly interest payments that would have accrued on the
Prepaid Installment through the applicable Scheduled Payment Date, if the
prepayment had not been made. The interest payments will be calculated using the
Original Cost of Funds Rate.




(ii) Next, calculate the monthly interest income which could be earned on the
Prepaid Installment if it were reinvested by the Bank at the Reinvestment Rate
through the Scheduled Payment Date.




(iii) Calculate the monthly differences of the amounts calculated in (i) minus
the amounts calculated in (ii). (iv)If the remaining term of the Fixed Interest
Rate Period is greater than one year, calculate the present value of the amounts
calculated in (iii), using the Reinvestment Rate. The result of the present
value calculation is the prepayment fee for the Prepaid Installment.

 

(g) Finally, the prepayment fees for all of the Prepaid Installments are added
together. The sum, if greater than zero, is the total prepayment fee due to the
Bank.

 

(h) The following definitions will apply to the calculation of the prepayment
fee:

 

(i) "Original Cost of Funds Rate" means the fixed interest rate per annum,
determined solely by the Bank, at which the Bank would be able to borrow funds
in the Bank Funding Markets for the duration of the Fixed Interest Rate Period
in the amount of the prepaid principal and with a term, interest payment
frequency, and principal repayment schedule matching the prepaid principal.




(ii) "Bank Funding Markets" means one or more wholesale funding markets
available to the Bank, including the LIBOR, Eurodollar, and SWAP markets as
applicable and available, or such other appropriate money market as determined
by the Bank in its sole discretion.




(iii) "Reinvestment Rate" means the fixed rate per annum, determined solely by
the Bank, as the rate at which the Bank would be able to reinvest funds in the
amount of the Prepaid Installment in the Bank Funding Markets on the date of
prepayment for a period of time approximating the period starting on the date of
prepayment and ending on the Scheduled Payment Date.




(i) The Original Cost of Funds Rate and the Reinvestment Rate are the Bank's
estimates only and the Bank is under no obligation to actually purchase or match
funds for any transaction or reinvest any prepayment. The Bank may adjust the
Original Cost of Funds Rate and the Reinvestment Rate to reflect the
compounding, accrual basis, or other costs of the prepaid amount. The rates
shall include adjustments for reserve requirements, federal deposit insurance
and any other similar adjustment which the Bank deems appropriate. These rates
are not fixed by or related in any way to any rate the Bank quotes or pays for
deposits accepted through its branch system.





2.    COLLATERAL


2.1  Real Property –  Parcel #1.



(a) The Borrower's obligations to the Bank under this Agreement will be secured
by a lien covering the following real property owned by the Borrower:



12441 West 49th Ave Units 11-18
Wheat Ridge, CO 80033


3.    LOAN ADMINISTRATION AND FEES


3.1  Fees.
 
2

--------------------------------------------------------------------------------


 
(a)    The Borrower will pay to the Bank the fees set forth on Schedule A.


3.2    Collection of Payments.



(a) Payments will be made by debit to a deposit account, if direct debit is
provided for in this Agreement or is otherwise authorized by the Borrower. For
payments not made by direct debit, payments will be made by mail to the address
shown on the Borrower's statement, or by such other method as may be permitted
by the Bank.




(b) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank which will, absent manifest error, be
conclusively presumed to be correct and accurate and constitute an account
stated between the Borrower and the Bank.



3.3    Borrower's Instructions.



(a) Subject to the terms, conditions and procedures stated elsewhere in this
Agreement, the Bank may honor instructions for advances or repayments and any
other instructions under this Agreement given by the Borrower (if an
individual), or by any one of the individuals the Bank reasonably believes is
authorized to sign loan agreements on behalf of the Borrower, or any other
individual(s) designated by any one of such authorized signers (each an
"Authorized Individual"). The Bank may honor any such instructions made by any
one of the Authorized Individuals, whether such instructions are given in
writing or by telephone, telefax or Internet and intranet websites designated by
the Bank with respect to separate products or services offered by the Bank.



3.4    Direct Debit.



(a) The Borrower agrees that on the due date of any amount due under this
Agreement, the Bank will debit the amount due from deposit account number
CO 457023873333 owned by the Borrower, or such other of the Borrower's accounts
with the Bank as designated in writing by the Borrower (the "Designated
Account"). Should there be insufficient funds in the Designated Account to pay
all such sums when due, the full amount of such deficiency shall be immediately
due and payable by the Borrower.




(b) The Borrower may terminate this direct debit arrangement at any time by
sending written notice to the Bank. If the Borrower terminates this arrangement,
then the principal amount outstanding under this Agreement will at the option of
the Bank bear interest at a rate per annum which is one (1.0) percentage point
higher than the rate of interest otherwise provided under this Agreement and the
amount of each payment will be increased accordingly.



3.5    Banking Days. Unless otherwise provided in this Agreement, a banking day
is a day other than a Saturday, Sunday or other day on which commercial banks
are authorized to close, or are in fact closed, in the state where the Bank's
lending office is located. All payments and disbursements which would be due or
which are received on a day which is not a banking day will be due or applied,
as applicable, to the credit on the next banking day.


3.6    Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.


3.7    Default Rate. Upon the occurrence of any default or after maturity or
after judgment has been rendered on any obligation under this Agreement, all
amounts outstanding under this Agreement, including any unpaid interest, fees,
or costs, will at the option of the Bank bear interest at a rate which is 6.0
percentage point(s) higher than the rate of interest otherwise provided under
this Agreement. This may result in compounding of interest. This will not
constitute a waiver of any default.


4.    CONDITIONS


Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
 
 
3

--------------------------------------------------------------------------------


 
4.1    Authorizations. If the Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by the
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.


4.2    Governing Documents. If required by the Bank, a copy of the Borrower's
organizational documents.


4.3    Perfection and Evidence of Priority. Evidence that the security interests
and liens in favor of the Bank are valid, enforceable, properly perfected in a
manner acceptable to the Bank and prior to all others' rights and interests,
except those the Bank consents to in writing. All title documents for motor
vehicles which are part of the collateral must show the Bank's interest.


4.4    Payment of Fees. Payment of all fees, expenses and other amounts due and
owing to the Bank. If any fee is not paid in cash, the Bank may, in its
discretion, treat the fee as a principal advance under this Agreement or deduct
the fee from the loan proceeds.


4.5    Deed of Trust. Signed and acknowledged original deed of trust, as
required by the Bank, encumbering the real property collateral.


4.6    Title Insurance. An ALTA lender's title insurance policy (on a form
acceptable to the Bank and from a title company acceptable to the Bank), for at
least One Million Six Hundred Twelve Thousand Nine Hundred Eighty-One and 00/100
Dollars ($1,612,981.00), insuring the Bank's interest in the real property
collateral, with only such exceptions as may be approved by the Bank and
together with such endorsements as the Bank may require.


4.7    Environmental Information. A completed Bank form Environmental
Questionnaire.


5.      REPRESENTATIONS AND WARRANTIES


When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:


5.1    Formation. If the Borrower is anything other than a natural person, it is
duly formed and existing under the laws of the state or other jurisdiction where
organized.


5.2    Authorization. This Agreement, and any instrument or agreement required
under this Agreement, are within the Borrower's powers, have been duly
authorized, and do not conflict with any of its organizational papers.


5.3    Good Standing. In each state in which the Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes.


5.4    Financial Information. All financial and other information that has been
or will be supplied to the Bank is sufficiently complete to give the Bank
accurate knowledge of the Borrower's (and any guarantor's) financial condition,
including all material contingent liabilities. Since the date of the most recent
financial statement provided to the Bank, there has been no material adverse
change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower (or any guarantor). If the Borrower is
comprised of the trustees of a trust, the above representations shall also
pertain to the trustor(s) of the trust.


5.5    Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower which, if lost, would impair the Borrower's
financial condition or ability to repay the loan, except as have been disclosed
in writing to the Bank.


5.6    Other Obligations. The Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.


5.7    Tax Matters. The Borrower has no knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.


5.8    No Event of Default. There is no event which is, or with notice or lapse
of time or both would be, a default under this Agreement.


4

--------------------------------------------------------------------------------

5.9    Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.


5.10     ERISA Plans.



(a) Each Plan (other than a multiemployer plan) is in compliance in all material
respects with ERISA, the Code and other federal or state law, including all
applicable minimum funding standards and there have been no prohibited
transactions with respect to any Plan (other than a multiemployer plan), which
has resulted or could reasonably be expected to result in a material adverse
effect.



(b)      With respect to any Plan subject to Title IV of ERISA:



(i) No reportable event has occurred under Section 4043(c) of ERISA which
requires notice.

 

(ii) No action by the Borrower or any ERISA Affiliate to terminate or withdraw
from any Plan has been taken and no notice of intent to terminate a Plan has
been filed under Section 4041 or 4042 of ERISA.



 
(c) The following terms have the meanings indicated for purposes of this
Agreement:

 

(i) "Code" means the Internal Revenue Code of 1986, as amended.

 

(ii) No"ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

 

(iii) "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code.

 

(iv) "Plan" means a plan within the meaning of Section 3(2) of ERISA maintained
or contributed to by the Borrower or any ERISA Affiliate, including any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA.

 
6.    COVENANTS


The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:


6.1    Use of Proceeds. To use the proceeds of the credit only for business
purposes.


6.2    Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time. The Bank reserves the
right, upon written notice to the Borrower, to require the Borrower to deliver
financial information and statements to the Bank more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.


(a)    Within 120 days of Borrower's fiscal year end:


(i)        The annual financial statements of the Borrower, certified and dated
by an authorized financial officer. These financial statements must be audited
(with an opinion satisfactory to the Bank) by a Certified Public Accountant
acceptable to the Bank. The statements shall be prepared on a consolidated
basis.


(ii)        Each financial statement of the Borrower required above must be
accompanied by a certificate substantially in the form of the Compliance
Certificate required by the Bank, signed by the party submitting the information
or, if such party is a business entity, an authorized financial officer of the
party. The Compliance Certificate shall state whether there existed as of the
date of such financial statements, and whether there exists as of the date of
the certificate, any event of default under this Agreement and, if any such
default exists, specifying the nature thereof and the action the party is taking
and proposes to take with respect thereto.


6.3  Basic Fixed Charge Coverage Ratio. To maintain on a consolidated basis a
Basic Fixed Charge Coverage Ratio of at least 1.25:1.0.


"Basic Fixed Charge Coverage Ratio" means the ratio of (a) the sum of EBITDA
plus lease expense and rent expense, minus income tax, minus dividends,
withdrawals, and other distributions, to (b) the sum of interest expense, lease
expense, rent expense, the current portion of long term debt and the current
portion of capitalized lease obligations.
 
 
5

--------------------------------------------------------------------------------



"EBITDA" means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization.


This ratio will be calculated at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month period
ending with that reporting period. The current portion of long-term liabilities
will be measured as of the last day of the calculation period.


6.4    Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or lease obligations (other than those to the Bank or to any
affiliate of the Bank), or become liable for the liabilities of others, without
the Bank's written consent. This does not prohibit:


(a)    Acquiring goods, supplies, or merchandise on normal trade credit.


(b)    Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank. (c)If the Borrower is a natural
person, additional debts of the Borrower as an individual for consumer purposes.
 
6.5    Other Liens. Not to create, assume, or allow any security interest or
lien (including judicial liens) on property the Borrower now or later owns,
except:


(a)    Liens and security interests in favor of the Bank or any affiliate of the
Bank.


(b)    Liens outstanding on the date of this Agreement disclosed in writing to
the Bank.


6.6    Maintenance of Assets.



(a) Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower's business or the Borrower's assets except inventory sold in the
ordinary course of the Borrower's business.




(b) Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so.




(c) Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 

(d) To maintain and preserve all rights, privileges, and franchises the Borrower
now has.

 

(e) To make any repairs, renewals, or replacements to keep the Borrower's
properties in good working condition.

 
6.7    Loans. Not to make any loans, advances or other extensions of credit to
any individual or entity except for extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the ordinary course of business to non-affiliated entities.


6.8    Change of Management. Not to make any substantial change in the present
executive or management personnel of the Borrower.


6.9    Change of Ownership. If the Borrower is anything other than a natural
person, not to cause, permit, or suffer any change in capital ownership such
that there is a material change, as determined by the Bank in its sole
discretion, in the direct or indirect capital ownership of the Borrower.


6.10    Additional Negative Covenants. Not to, without the Bank's written
consent:



(a) Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company.




(b) Acquire or purchase a business or its assets, if the purchase price is over
One Million Dollars ($1,000,000.00), in aggregate, from the date of this
agreement until the "Repayment Period".

 
6

--------------------------------------------------------------------------------

 

 

(c) Engage in any business activities substantially different from the
Borrower's present business. (d)Liquidate or dissolve the Borrower's business.

 
6.11    Notices to Bank. To promptly notify the Bank in writing of:



(a) Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.




(b) Any change in the Borrower's name, legal structure, principal residence, or
name on any driver's license or special identification card issued by any state
(for an individual), state of registration (for a registered entity), place of
business, or chief executive office if the Borrower has more than one place of
business.

 
6.12     Insurance
 

(a) General Business Insurance. To maintain insurance as is usual for the
business it is in..

 

(b) Insurance Covering Collateral. To maintain all risk property damage
insurance policies (including without limitation windstorm coverage, and
hurricane coverage as applicable) covering the tangible property comprising the
collateral. Each insurance policy must be for the full replacement cost of the
collateral and include a replacement cost endorsement. The insurance must be
issued by an insurance company acceptable to the Bank and must include a
lender's loss payable endorsement in favor of the Bank in a form acceptable to
the Bank.




(c) Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank
a copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.



6.13     Compliance with Laws. To comply with the laws (including any fictitious
or trade name statute), regulations, and orders of any government body with
authority over the Borrower's business. The Bank shall have no obligation to
make any advance to the Borrower except in compliance with all applicable laws
and regulations and the Borrower shall fully cooperate with the Bank in
complying with all such applicable laws and regulations.


6.14     Books and Records. To maintain adequate books and records.


6.15    Audits. To allow the Bank and its agents to inspect the Borrower's
properties and examine, audit, and make copies of books and records at any
reasonable time. If any of the Borrower's properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank's requests for information concerning such
properties, books and records.


6.16     Perfection of Liens. To help the Bank perfect and protect its security
interests and liens, and reimburse it for related costs it incurs to protect its
security interests and liens.


6.17     Cooperation. To take any action reasonably requested by the Bank to
carry out the intent of this Agreement.


6.18     Bank as Principal Depository. To maintain the Bank or one of its
affiliates as its principal depository bank, including for the maintenance of
business, cash management, operating and administrative deposit accounts.


6.19     Flood and Other Insurance. If any improved real property collateral is
located in a designated flood hazard area, or becomes located in a designated
flood hazard area after the date of this Agreement as a result of any re-mapping
of flood insurance maps by the Federal Emergency Management Agency, the Borrower
will be required to maintain flood insurance on the real property and on any
tangible personal property collateral located on the real property. In addition,
the Borrower shall maintain such other insurance as the Bank may require to
comply with the Bank's regular requirements and practices in similar
transactions, which may include earthquake insurance and insurance covering acts
of terrorism.


6.20    Inspections and Appraisals of Real Property. To allow the Bank and its
agents to visit the real property collateral at any reasonable time for the
purpose of inspecting the real property and conducting appraisals, and deliver
to the Bank any financial or other information concerning the real property as
the Bank may request.
 
 
7

--------------------------------------------------------------------------------


 
6.21    Use or Leasing of the Real Property Collateral.



(a) To occupy the real property collateral for the conduct of its regular
business. The Borrower will not change its intended use of the real property
without the Bank's prior written approval.



6.22   Indemnity Regarding Use of Real Property. To indemnify, defend with
counsel acceptable to the Bank, and hold the Bank harmless from and against all
liabilities, claims, actions, damages, costs and expenses (including all legal
fees and expenses of Bank's counsel) arising out of or resulting from the
construction of any improvements on the real property collateral, or the
ownership, operation, or use of the real property collateral, whether such
claims are based on theories of derivative liability, comparative negligence or
otherwise. The Borrower's obligations to the Bank under this Paragraph shall
survive termination of this Agreement and repayment of the Borrower's
obligations to the Bank under this Agreement, and shall also survive as
unsecured obligations after any acquisition by the Bank of the real property
collateral or any part of it by foreclosure or any other means.


7.    HAZARDOUS SUBSTANCES


7.1     Indemnity Regarding Hazardous Substances. The Borrower agrees to
indemnify and hold the Bank harmless from and against all liabilities, claims,
actions, foreseeable and unforeseeable consequential damages, costs and expenses
(including sums paid in settlement of claims and all consultant, expert and
legal fees and expenses of the Bank's counsel) or loss directly or indirectly
arising out of or resulting from any of the following:



(a) Any hazardous substance being present at any time, whether before, during or
after any construction, in or around any part of the real property collateral
securing this Agreement (the "Real Property"), or in the soil, groundwater or
soil vapor on or under the Real Property, including those incurred in connection
with any investigation of site conditions or any clean-up, remedial, removal or
restoration work, or any resulting damages or injuries to the person or property
of any third parties or to any natural resources.




(b) Any use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal or presence of a hazardous substance. This
indemnity will apply whether the hazardous substance is on, under or about any
of the Borrower's property or operations or property leased to the Borrower,
whether or not the property has been taken by the Bank as collateral.



Upon demand by the Bank, the Borrower will defend any investigation, action or
proceeding alleging the presence of any hazardous substance in any such
location, which affects the Real Property or which is brought or commenced
against the Bank, whether alone or together with the Borrower or any other
person, all at the Borrower's own cost and by counsel to be approved by the Bank
in the exercise of its reasonable judgment. In the alternative, the Bank may
elect to conduct its own defense at the expense of the Borrower. The Borrower's
obligations to the Bank under this Article, except the obligation to give
notices to the Bank, shall survive termination of this Agreement, repayment of
the Borrower's obligations to the Bank under this Agreement, and foreclosure of
the deed of trust or mortgage encumbering the Real Property or similar
proceedings.


7.2    Representation and Warranty Regarding Hazardous Substances. Before
signing this Agreement, the Borrower researched and inquired into the previous
uses and ownership of the Real Property. Based on that due diligence, the
Borrower represents and warrants that to the best of its knowledge, no hazardous
substance has been disposed of or released or otherwise exists in, on, under or
onto the Real Property, except as the Borrower has disclosed to the Bank in
writing.


7.3    Compliance Regarding Hazardous Substances. The Borrower has complied, and
will comply and cause all occupants of the Real Property to comply, with all
current and future laws, regulations and ordinances or other requirements of any
governmental authority relating to or imposing liability or standards of conduct
concerning protection of health or the environment or hazardous substances
("Environmental Laws"). The Borrower shall promptly, at the Borrower's sole cost
and expense, take all reasonable actions with respect to any hazardous
substances or other environmental condition at, on, or under the Real Property
necessary to (i) comply with all applicable Environmental Laws; (ii) allow
continued use, occupation or operation of the Real Property; or (iii) maintain
the fair market value of the Real Property. The Borrower acknowledges that
hazardous substances may permanently and materially impair the value and use of
the Real Property.


7.4    Notices Regarding Hazardous Substances. Until full repayment of the loan,
the Borrower will promptly notify the Bank in writing if it knows, suspects or
believes there may be any hazardous substance in or around the Real Property, or
in the soil, groundwater or soil vapor on or under the Real Property, or that
the Borrower or the Real Property may be subject to any threatened or pending
investigation by any governmental agency under any current or future law,
regulation or ordinance pertaining to any hazardous substance.
 
8

--------------------------------------------------------------------------------


 
7.5    Site Visits, Observations and Testing. The Bank and its agents and
representatives will have the right at any reasonable time, after giving
reasonable notice to the Borrower, to enter and visit the Real Property and any
other locations where any personal property collateral securing this Agreement
is located, for the purposes of observing the Real Property and the personal
property collateral, taking and removing environmental samples, and conducting
tests on any part of the Real Property. The Borrower shall reimburse the Bank on
demand for the costs of any such environmental investigation and testing. The
Bank will make reasonable efforts during any site visit, observation or testing
conducted pursuant to this paragraph to avoid interfering with the Borrower's
use of the Real Property and the personal property collateral. The Bank is under
no duty, however, to visit or observe the Real Property or the personal property
collateral or to conduct tests, and any such acts by the Bank will be solely for
the purposes of protecting the Bank's security and preserving the Bank's rights
under this Agreement. No site visit, observation or testing or any report or
findings made as a result thereof ("Environmental Report") (i) will result in a
waiver of any default of the Borrower; (ii) impose any liability on the Bank; or
(iii) be a representation or warranty of any kind regarding the Real Property or
the personal property collateral (including its condition or value or compliance
with any laws) or the Environmental Report (including its accuracy or
completeness). In the event the Bank has a duty or obligation under applicable
laws, regulations or other requirements to disclose an Environmental Report to
the Borrower or any other party, the Borrower authorizes the Bank to make such a
disclosure. The Bank may also disclose an Environmental Report to any regulatory
authority, and to any other parties as necessary or appropriate in the Bank's
judgment. The Borrower further understands and agrees that any Environmental
Report or other information regarding a site visit, observation or testing that
is disclosed to the Borrower by the Bank or its agents and representatives is to
be evaluated (including any reporting or other disclosure obligations of the
Borrower) by the Borrower without advice or assistance from the Bank.


7.6    Definition of Hazardous Substance. "Hazardous substance" means any
substance, material or waste that is or becomes designated or regulated as
"toxic," "hazardous," "pollutant," or "contaminant" or a similar designation or
regulation under any current or future federal, state or local law (whether
under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including without limitation petroleum or
natural gas.


8.    DEFAULT AND REMEDIES


If an event of default under Section 8 has occurred and is continuing beyond any
applicable cure period, without limiting any of the Bank's rights and remedies
in this Agreement, if any of the following events of default occurs, the Bank
may do one or more of the following without prior notice: declare the Borrower
in default, stop making any additional credit available to the Borrower, and
require the Borrower to repay its entire debt immediately. If an event which,
with notice or the passage of time, will constitute an event of default has
occurred and is continuing, the Bank has no obligation to make advances or
extend additional credit under this Agreement. In addition, if any event of
default occurs, the Bank shall have all rights, powers and remedies available
under any instruments and agreements required by or executed in connection with
this Agreement, as well as all rights and remedies available at law or in
equity. If an event of default occurs under the paragraph entitled
"Bankruptcy/Receivers," below, with respect to the Borrower, then the entire
debt outstanding under
this Agreement will automatically be due immediately. Notwithstanding the
foregoing, it shall not be an event of default, and Bank shall have no
additional remedies unless and until Borrower has been provided a thirty (30)
day opportunity to cure any of 8.2, 8.3, 8.4, 8.9, 8.11 and 8.13 below.


8.1    Failure to Pay. If an event of default under Section 8 has occurred and
is continuing beyond any applicable cure period, the Borrower fails to make a
payment under the Agreement within ten (10) days of when due.


8.2    Covenants. If an event of default under Section 8 has occurred and is
continuing beyond any applicable cure period, any default in the performance of
or compliance with any obligation, agreement or other provision contained in
this Agreement (other than those specifically described as an event of default
in this Article).


8.3    Other Bank Agreements.  If an event of default under Section 8 has
occurred and is continuing beyond any applicable cure period, any default occurs
under any guaranty, subordination agreement, security agreement, deed of trust,
mortgage, or other document required by or delivered in connection with this
Agreement or any such document is no longer in effect, or any guarantor purports
to revoke or disavow the guaranty; or any representation or warranty made by any
guarantor is false when made or deemed to be made; or any default occurs under
any other agreement the Borrower (or any Obligor) has with the Bank or any
affiliate of the Bank. For purposes of this Agreement, "Obligor" shall mean any
guarantor, any party pledging collateral to the Bank, or, if the Borrower is
comprised of the trustees of a trust, any trustor.
 

 
9

--------------------------------------------------------------------------------

8.4    Cross-default. If an event of default under Section 8 has occurred and is
continuing beyond any applicable cure period, any default occurs under any
agreement in connection with any credit the Borrower (or any Obligor) has
obtained from anyone else or which the Borrower (or any Obligor) or any of the
Borrower's related entities or affiliates has guaranteed.


8.5    False Information. The Borrower or any Obligor has given the Bank false
or misleading information or representations.


8.6    Bankruptcy/Receivers. The Borrower, any Obligor, or any general partner
of the Borrower or of any Obligor files a bankruptcy petition, a bankruptcy
petition is filed against any of the foregoing parties and such petition is not
dismissed within a period of forty-five (45) days after the filing, or the
Borrower, any Obligor, or any general partner of the Borrower
or of any Obligor makes a general assignment for the benefit of creditors; or a
receiver or similar official is appointed for a substantial portion of
Borrower's or any Obligor's business; or the business is terminated, or such
Obligor is liquidated or dissolved.


8.7    Revocation or Termination. If the Borrower is comprised of the trustee(s)
of a trust, the trust is revoked or otherwise terminated or all or a substantial
part of the Borrower's assets are distributed or otherwise disposed of.


8.8    Lien Priority. The Bank fails to have an enforceable first lien (except
for any prior liens to which the Bank has consented in writing) on or security
interest in any property given as security for this Agreement (or any guaranty).


8.9    Judgments. If an event of default under Section 8 has occurred and is
continuing beyond any applicable cure period, any judgments or arbitration
awards are entered against the Borrower or any Obligor.


8.10     Death. If the Borrower or any Obligor is a natural person, the Borrower
or such Obligor dies or becomes legally incompetent; if the Borrower or any
Obligor is a trust, a trustor dies or becomes legally incompetent; if the
Borrower or any Obligor is a partnership, any general partner dies or becomes
legally incompetent.


8.11       Material Adverse Change. If an event of default under Section 8 has
occurred and is continuing beyond any applicable cure period, any material
adverse change occurs, or is reasonably likely to occur, in the Borrower's (or
any Obligor's) business condition (financial or otherwise), operations, or
properties, or ability to repay the credit.


8.12     Government Action. Any government authority takes action that the Bank
believes materially adversely affects the Borrower's or any Obligor's financial
condition or ability to repay.


8.13     ERISA Plans. If an event of default under Section 8 has occurred and is
continuing beyond any applicable cure period, a reportable event occurs under
Section 4043(c) of ERISA, or any Plan termination (or commencement of
proceedings to terminate a Plan) or the full or partial withdrawal from a Plan
under Section 4041 or 4042 of ERISA occurs; provided such event or events could
reasonably be expected, in the judgment of the Bank, to have a material adverse
effect.


9.       ENFORCING THIS AGREEMENT; MISCELLANEOUS


9.1    GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied or another basis
acceptable to the Bank.


9.2    Governing Law. Except to the extent that any law of the United States may
apply, this Agreement shall be governed and interpreted according to the laws of
Colorado (the "Governing Law State"), without regard to any choice of law, rules
or principles to the contrary. Nothing in this paragraph shall be construed to
limit or otherwise affect any rights or remedies of the Bank under federal law.


9.3    Venue and Jurisdiction. The Borrower agrees that any action or suit
against the Bank arising out of or relating to this Agreement shall be filed in
federal court or state court located in the Governing Law State. The Borrower
agrees that the Bank shall not be deemed to have waived its rights to enforce
this section by filing an action or suit against the Borrower in a venue outside
of the Governing Law State. If the Bank does commence an action or suit arising
out of or relating to this Agreement, the Borrower agrees that the case may be
filed in federal court or state court in the Governing Law State. The Bank
reserves the right to commence an action or suit in any other jurisdiction where
the Borrower, any Guarantor, or any collateral has any presence or is located.
The Borrower consents to personal jurisdiction and venue in such forum selected
by the Bank and waives any right to contest jurisdiction and venue and the
convenience of any such forum. The provisions of this section are material
inducements to the Bank's acceptance of this Agreement.
 

 
10

--------------------------------------------------------------------------------

9.4    Successors and Assigns. This Agreement is binding on the Borrower's and
the Bank's successors and assignees. The Borrower agrees that it may not assign
this Agreement without the Bank's prior consent.


9.5    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER DOCUMENTS CONTEMPLATED
HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION AND (c) CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE.


9.6    Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after default. If the Bank waives a default, it may enforce a
later default. Any consent or waiver under this Agreement must be in writing.


9.7    Expenses.



(a) The Borrower shall pay to the Bank immediately upon demand the full amount
of all payments, advances, charges, costs and expenses, including reasonable
attorneys' fees, expended or incurred by the Bank in connection with (i) the
negotiation and preparation of this Agreement and any related agreements, the
Bank's continued administration of this Agreement and such related agreements,
and the preparation of any amendments and waivers related to this Agreement or
such related agreements, (ii) filing, recording and search

fees, appraisal fees, field examination fees, title report fees, and
documentation fees with respect to any collateral and books and records of the
Borrower or any Obligor, (iii) the Bank's costs or losses arising from any
changes in law which are allocated to this Agreement or any credit outstanding
under this Agreement, and (iv) costs or expenses required to be paid by the
Borrower or any Obligor that are paid, incurred or advanced by the Bank.



(b) The Borrower will indemnify and hold the Bank harmless from any loss,
liability, damages, judgments, and costs of any kind relating to or arising
directly or indirectly out of (i) this Agreement or any document required
hereunder, (ii) any credit extended or committed by the Bank to the Borrower
hereunder, and (iii) any litigation or proceeding related to or arising out of
this Agreement, any such document, or any such credit, including, without
limitation, any act resulting from the Bank complying with instructions the Bank
reasonably believes are made by

any Authorized Individual. This paragraph will survive this Agreement's
termination, and will benefit the Bank and its officers, employees, and agents.



(c) The Borrower shall reimburse the Bank for any reasonable costs and
attorneys' fees incurred by the Bank in connection with (i) the enforcement or
preservation of the Bank's rights and remedies and/or the collection of any
obligations of the Borrower which become due to the Bank and in connection with
any "workout" or restructuring, and (ii) the prosecution or defense of any
action in any way related to this Agreement, the credit provided hereunder or
any related agreements, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by the Bank or any
other person) relating to the Borrower or any other person or entity.



9.8    Individual Liability. If the Borrower is a natural person, the Bank may
proceed against the Borrower's business and non-business property in enforcing
this and other agreements relating to this loan. If the Borrower is a
partnership, the Bank may proceed against the business and non-business property
of each general partner of the Borrower in enforcing this and other agreements
relating to this loan.


9.9    Joint and Several Liability. If two or more Borrowers sign this
Agreement, each Borrower agrees that it is jointly and severally liable to the
Bank for the payment of all obligations arising under this Agreement, and that
such liability is independent of the obligations of the other Borrowers.
 
11

--------------------------------------------------------------------------------


 
9.10  Set-Off. Upon and after the occurrence of an event of default under this
Agreement, (a) the Borrower hereby authorizes the Bank, at any time and from
time to time, without notice, which is hereby expressly waived by the Borrower,
and whether or not the Bank shall have declared any credit subject hereto to be
due and payable in accordance with the terms hereof, to set off against, and to
appropriate and apply to the payment of, the Borrower's Obligations (whether
matured or unmatured, fixed or contingent, liquidated or unliquidated), any and
all amounts owing by the Bank to the Borrower (whether payable in U.S. dollars
or any other currency, whether matured or unmatured, and in the case of
deposits, whether general or special (except trust and escrow accounts), time or
demand and however evidenced), and (b) pending any such action, to the extent
necessary, to hold such amounts as collateral to secure such Obligations and to
return as unpaid for insufficient funds any and all checks and other items drawn
against any deposits so held as the Bank, in its sole discretion, may elect. The
Borrower hereby grants to the Bank a security interest in all deposits and
accounts maintained with the Bank to secure the payment of all Obligations of
the Borrower to the Bank under this Agreement and all agreements, instruments
and documents related to this Agreement. "Obligations" means all obligations,
now or hereafter existing, of the Borrower to the Bank under this Agreement and
under any other agreement or instrument executed in connection with this
Agreement.


9.11  One Agreement. This Agreement and any related security or other agreements
required by this Agreement constitute the entire agreement between the Borrower
and the Bank with respect to each credit subject hereto and supersede all prior
negotiations, communications, discussions and correspondence concerning the
subject matter hereof.


In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.


9.12  Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier to the addresses on the signature page of this
Agreement, or to such other addresses as the Bank and the Borrower may specify
from time to time in writing. Notices and other communications shall be
effective (i) if mailed, upon the earlier of receipt or five (5) days after
deposit in the U.S. mail, first class, postage prepaid, or (ii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.


9.13  Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.


9.14  Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when so executed, shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of this Agreement (or of any
agreement or document required by this Agreement and any amendment to this
Agreement) by telecopy or other electronic imaging means shall be as effective
as delivery of a manually executed counterpart of this Agreement; provided,
however, that the telecopy or other electronic image shall be promptly followed
by an original if required by the Bank.


9.15  Borrower Information; Reporting to Credit Bureaus. The Borrower authorizes
the Bank at any time to verify or check any information given by the Borrower to
the Bank, check the Borrower's credit references, verify employment, and obtain
credit reports. The Borrower agrees that the Bank shall have the right at all
times to disclose and report to credit reporting agencies and credit rating
agencies such information pertaining to the Borrower and/or all guarantors as is
consistent with the Bank's policies and practices from time to time in effect.


9.16  Customary Advertising Material. The Borrower and each Obligor consent to
the publication by the Bank of customary advertising material relating to the
transactions contemplated hereby using the name, product photographs, logo or
trademark of the Borrower or such Obligor.


9.17  Amendments. This Agreement may be amended or modified only in writing
signed by each party hereto.
 
 
12

--------------------------------------------------------------------------------



This Agreement is executed as of the date stated at the top of the first page.
Bank:
 
Bank of America, N.A.
 
By: /s/ Kirk R. Fronckiewicz
Kirk R. Fronckiewicz, Senior Vice President




Borrower:


LIFELOC TECHNOLOGIES, INC.
 
By: /s/ Barry Knott
Barry Knott, President/CEO




Address where notices to LIFELOC TECHNOLOGIES, INC. are to be sent:
Address where notices to the Bank are to be sent:
 
 
12441 West 49th Ave Unit 4
Wheat Ridge, CO 80033
US
 
Telephone:303-431-9500
Bank of America, N.A.
Doc Retention Center
CT2-515-BB-03
70 Batterson Park Road
Farmington, CT 06032
 
Facsimile: 
866-255-9922


 


Federal law requires Bank of America, N.A. (the "Bank") to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.


(1)  USA PATRIOT ACT NOTICE


Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower's legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.
 
13

--------------------------------------------------------------------------------

 


SCHEDULE A FEES
 



(a) Loan Fee. The Borrower agrees to pay a loan fee in the amount of Seven
Thousand Five Hundred and 00/100 Dollars ($7,500.00). This fee is due on the
date of this Agreement.

 

(b) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank's option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.




(c) Late Fee. To the extent permitted by law, the Borrower agrees to pay a late
fee in an amount not to exceed four percent (4%) of any payment that is more
than fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank's rights with respect to the default.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14